                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


COOK INLETKEEPER, et al.,

                      Plaintiffs,

              v.

WILBUR ROSS, et al.,                          Case No. 3:19-cv-00238-SLG

                      Defendants.


                       ORDER RE MOTION TO INTERVENE

      Before the Court at Docket 31 is Movant State of Alaska’s Motion to

Intervene. At Docket 36, Plaintiffs filed a non-opposition to the motion.

      Good cause being shown, IT IS ORDERED that the State of Alaska’s Motion

to Intervene at Docket 31 is GRANTED.

      IT IS FURTHER ORDERED that the State and Hilcorp shall each file their

briefs no later than 14 days following the filing of Defendant’s brief in opposition.

Plaintiffs’ reply shall be due 14 days following the filing of Intervenors’ briefs.

      DATED this 9th day of December, 2019 at Anchorage, Alaska.

                                               /s/ Sharon L. Gleason
                                               UNITED STATES DISTRICT JUDGE




        Case 3:19-cv-00238-SLG Document 37 Filed 12/09/19 Page 1 of 1
